internal_revenue_service number release date index number -------------------------------------- ----------------------------------------------------------- ------------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------------------------- telephone number --------------------- refer reply to cc corp b05 plr-155288-07 date date --------------------------------------------------------------------- ----------------------- taxpayer statea date1 exchange dollar_figurea date2 dollar_figureb a date3 date4 dear -------------------- ------------ ----------------------- ------------------------------------ ---------------- ----------------------- -------------- -------------- -------------------------- -------------------------- this ruling responds to a letter dated date submitted by your authorized representative requesting rulings under sec_301 and sec_305 of the internal_revenue_code the code additional information was received subsequently the rulings contained in this letter are based upon facts and representations that were submitted on behalf of taxpayer and accompanied by a penalties of perjury plr-155288-07 statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts taxpayer is a statea corporation incorporated on date1 taxpayer is a self- administered and self-managed real_estate_investment_trust reit taxpayer represents that it qualifies as a reit under the code that it intends to maintain such qualification as a reit and that it regularly distributes its earnings_and_profits as required under sec_857 taxpayer has one class of common_stock outstanding the common_stock which is publicly traded and listed on the exchange taxpayer intends to make a dividend with respect to its common_stock of approximately dollar_figurea on or before date2 the special dividend taxpayer expects to make the special dividend in the form of cash common_stock of equivalent value determined as close to the distribution date as reasonably practicable or a combination of both at the election of each stockholder the total amount of cash payable in the special dividend will be limited to approximately dollar_figureb or approximately a of the total value of the special dividend in no event will the total amount of cash available be less than percent of the total value of the special dividend the special dividend was declared on date3 payable to stockholders of record as of date4 and will be paid on or before date2 taxpayer declared the special dividend and provided that each stockholder may elect to receive its dividend in the form of a cash the cash_option b common_stock the stock_option or c a combination of both common_stock and cash the mixed option if a stockholder fails to make a valid election by the election deadline that stockholder will be deemed to have made an election to be determined by taxpayer at taxpayer’s sole discretion to the extent necessary taxpayer will pay cash in lieu of fractional shares of common_stock any shares of common_stock paid in the special dividend will be subject_to the same limitations on share ownership as apply to other shares of common_stock currently outstanding that are imposed by taxpayer’s charter such limitations the excess share clause based on taxpayer’s knowledge taxpayer does not anticipate that any stockholder’s receipt of the special dividend will be affected by the excess share clause while each stockholder will have the option to elect to receive cash in lieu of common_stock for all or a portion of the stockholder’s entire entitlement under the special dividend taxpayer intends to limit the amount of cash to be distributed in the aggregate to approximately dollar_figureb or approximately a of the special dividend such plr-155288-07 amount the cash limit cash paid in lieu of fractional shares will not count toward the cash limit after cash equal to the cash limit is distributed any remaining unpaid balance of the special dividend will be paid in shares of common_stock if the total number of shares of common_stock with respect to which an election to receive the dividend in cash is made cash election shares would result in the payment of cash in an aggregate amount that is less than or equal to the cash limit not including any cash payments in lieu of fractional shares then all holders of cash election shares will receive the special dividend on all cash election shares in cash in such a case all stockholders that elect a cash portion under the mixed option would receive the requested portion in cash and all stockholders that elect the cash_option would receive percent cash if the number of cash election shares would result in the payment of cash in an aggregate amount that is greater than the cash limit then a stockholders electing to receive the special dividend in cash on a or less of the total number of shares of common_stock they hold will receive the special dividend on each of their cash election shares in cash and b stockholders electing to receive the special dividend in cash on more than a of the total number of shares of common_stock they hold will receive the special dividend on their cash election shares as follows i cash on the number of cash election shares equal to at least a of their total shares of common_stock plus ii cash on each stockholder’s cash election shares in excess of a of such stockholder’s total shares of common_stock held the excess cash election shares equal to the proportion that such stockholder’s excess cash election shares bear to the total excess cash election shares of all stockholders multiplied by an amount equal to the cash limit less the aggregate amount of cash allocations made pursuant to a and b i above but subject_to the cash limit plus iii shares of common_stock in payment of the special dividend on each stockholder’s remaining excess cash election shares subject_to the excess share clause and the payment of cash in lieu of fractional shares as a result if a stockholder elects to receive the special dividend in cash on more than a of the total shares of common_stock held by that stockholder the stockholder may instead receive a pro_rata amount of cash to the extent of the stockholder’s election in excess of a plr-155288-07 taxpayer intends to distribute its common_stock and the cash in the special dividend as soon as reasonably practicable following the date of the election deadline but in no case later than date2 rulings based solely on the information provided and the representations made we rule as follows any and all of the cash and stock distributed in the special dividend as described above by taxpayer shall be treated as a distribution_of_property with respect to its stock to which sec_301 applies sec_301 and sec_305 the amount of the distribution of the stock received by any shareholder electing to receive stock will be considered to equal the amount of the money which could have been received instead sec_1_305-1 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code furthermore no opinion is expressed with regard to whether the special dividend constitutes a preferential_dividend under sec_562 of the code this ruling letter is directed only to the taxpayer who requested it section procedural statements pursuant to the power_of_attorney on file in this office a copy of this ruling letter k of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this ruling letter will be sent to your authorized representative sincerely _t ian russell________________ t ian russell senior counsel branch office of associate chief_counsel corporate cc
